             Case 5:20-cv-00595-F Document 21 Filed 03/25/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


DAMON NEAL DUNBAR,                         )
                                           )
           Plaintiff,                      )
                                           )
-vs-                                       )       Case No. CIV-20-0595-F
                                           )
RAY HAMMANS et al.,                        )
                                           )
           Defendants.                     )

                                      ORDER

       Plaintiff Damon Dunbar, a pre-trial detainee who appears pro se and in forma
pauperis, brings this action under 42 U.S.C. § 1983, alleging various violations.
       Before the court is the Report and Recommendation of Magistrate Judge Shon
T. Erwin. Doc. no. 17 (the Report). On initial screening, the Report recommends
the court: (1) dismiss any federal claim against the Clinton Police Department, with
prejudice; (2) dismiss any federal claim against defendants Kelso-Thompson,
Ramos, Trogdon, Porcher, Flores, Flores, Reeves, Lana, Marsee, Hunter, Roscom,
and Lewis, without prejudice; (3) dismiss any federal claim against defendants Jones
and McPhearson, without prejudice; (4) conclude that plaintiff’s fourth amendment
claim against defendant Hammans is barred by Heck v. Humphrey;1 (5) refuse to
exercise supplemental jurisdiction over any state-law claim against any defendant;
(6) dismiss the official-capacity claim against defendant Cedillo for excessive force;
and (7) conclude that plaintiff has stated an individual capacity fourth amendment
excessive force claim against defendant Cedillo.


       1
           512 U.S. 477 (1994).
           Case 5:20-cv-00595-F Document 21 Filed 03/25/21 Page 2 of 5




       The Report advises plaintiff of his right to object to the Report and states that
any objection is due by February 11, 2021. The Report also advises that failure to
make timely objection waives the right to appellate review of both factual and legal
questions contained in the Report. On February 23, 2021, plaintiff’s deadline for
objecting to the Report was extended to March 29, 2021. Doc. no. 19. On March
18, 2021, the court received a “to whom it may concern” letter from plaintiff which
included the statement: “This is notice of right to object.” Doc. no. 20, p. 1. The
letter is construed as an objection to the Report.2 All objected to matters have been
reviewed de novo.
       After consideration of the record, the Report, and plaintiff’s objection to the
Report, the court agrees with the recommended disposition of plaintiff’s claims.
However, two matters related to the recommended dismissal of plaintiff’s state-law
claims should be clarified.
       First, the Report appears to recommend dismissal of all state-law claims on
the ground that the court should decline supplemental jurisdiction over such claims
when the federal claims are dismissed before trial, leaving only issues of state law.3
Title 28 U.S.C. §1367(c)(3) provides that the court may decline supplemental
jurisdiction when “the district court has dismissed all claims over which it has
original jurisdiction.” That condition is not satisfied because the individual capacity
claim alleged against defendant Cedillo under the Fourth Amendment will not be
dismissed. It makes no difference that all claims alleged against a particular




2
 The court notes a reference in the letter to leave to amend. The letter is not a proper motion.
Moreover, it describes the proposed amended claims in terms which are merely conclusory.
3
  See, e.g., doc. no. 17, p. 6 (recommending the court decline supplemental jurisdiction over state-
law claims alleged against Clinton Police Department once “the federal-law claims have dropped
out of the lawsuit…and only state-law claims remain,” quoting Carnegie-Mellon University v.
Cohill, 484 U.S. 343, 350 (1988)).

                                                 2
           Case 5:20-cv-00595-F Document 21 Filed 03/25/21 Page 3 of 5




defendant may have been dismissed; § 1367(c)(3) requires dismissal of all claims
over which the court has original jurisdiction.
       That said, when a federal claim remains, as it does here, the federal court has
the discretion to decline supplemental jurisdiction over state-law claims if the state-
law claims “substantially predominate[] over the claim…over which the court has
original jurisdiction.” 28 U.S.C. § 1367(c)(2).            See, James v. Sun Glass Hut of
California, Inc., 799 F.Supp. 1083, 1085 (D. Colo. 1992) (where state-law claims
clearly predominated over the lone federal claim, court declined supplemental
jurisdiction over the state-law claims); Bhatt v. Hoffman, 2020 WL 5593761at *8
(D. N. J. September 17, 2020) (“With nearly all of Plaintiff’s federal claims
dismissed, her state-law claims ‘substantially predominate[]’ over the action”;
“Because the Court lacks original jurisdiction over Plaintiff’s state-law claims under
28 U.S.C. § 1332(a)[4] and otherwise declines to exercise supplemental jurisdiction
over them under 28 U.S.C. § 1367, the Court dismisses Plaintiff’s state-law claims”).
       A variety of state-law claims remain in this action, pertaining, for example, to
perjury, slander and defamation.              Plaintiff’s state-law claims substantially
predominate over the sole remaining federal claim, which is an individual capacity
federal claim related to Cedillo’s alleged use of excessive force at the time of
plaintiff’s arrest. Accordingly, the court will adopt the Report’s recommendation
that it decline supplemental jurisdiction over all state-law claims but with the
clarification that it does so because the state-law claims substantially predominate
over the sole remaining federal claim.
       Second, the Report’s list of recommended rulings (1) through (7) indicates the
court should “refuse to exercise supplemental jurisdiction over any state law claim



4
 Similarly, nothing in the record of this case suggests the court would have original jurisdiction
over plaintiff’s state-law claims under 28 U.S.C. § 1332(a), the diversity of citizenship statute.

                                                3
           Case 5:20-cv-00595-F Document 21 Filed 03/25/21 Page 4 of 5




against any Defendant.” Doc. no. 17 at pp. 1, 15. As stated above, the court agrees
with the recommendation as clarified in this order. The concern is that elsewhere in
the Report, the Report indicates certain state-law claims should be dismissed not
because the court should decline supplemental jurisdiction but because they fail to
state a claim.5
       In short, the court adopts the Report with two clarifications: all state-law
claims are dismissed because the court declines to exercise supplemental jurisdiction
over them under 28 U.S.C. § 1367(c)(2) (state-law claims substantially
predominate), and no state-law claims are dismissed for failure to state a claim.
                                            Conclusion
       Following de novo review, plaintiff’s objections to the Report are DENIED.
Doc. no. 20.
       The Report and Recommendation of the magistrate judge is ACCEPTED,
ADOPTED and AFFIRMED as clarified in this order. Doc. no. 17.
       For the reasons recommended in the Report, the court hereby:
       (1) dismisses any federal claim against the Clinton Police Department, with
prejudice; (2) dismisses any federal claim against defendants Kelso-Thompson,
Ramos, Trogdon, Porcher, Flores, Flores, Reeves, Lana, Marsee, Hunter, Roscom,
and Lewis, without prejudice; (3) dismisses any federal claim against defendants
Jones and McPhearson, without prejudice; (4) concludes that plaintiff’s fourth
amendment claim against defendant Hammans is barred by Heck v. Humphrey; (5)


5
 For example, part V of the Report notes that both federal and state-law claims are alleged against
defendants Kelso-Thompson, Ramos, Trogdon, Porcher, Flores, Flores, Reeves, Lana, Marsee,
Hunter, Roscom and Lewis. Doc. no. 17, p. 6. Part V then recommends that the court dismiss
“any and all claims” against these defendants “for failure to state a claim upon which relief may
be granted.” Id. p. 8. Part VI. A. of the Report notes that both federal and state-law claims are
alleged against defendants Jones and McPhearson. Id. at p. 8. The Report then explains that the
“allegations are insufficient to state a plausible claim for relief,” and that “Accordingly, the court
should dismiss the claims against these Defendants.” Id. at p. 9 (emphasis added).

                                                  4
             Case 5:20-cv-00595-F Document 21 Filed 03/25/21 Page 5 of 5




refuses to exercise supplemental jurisdiction over any state-law claim against any
defendant; (6) dismisses the official-capacity claim against defendant Cedillo for
excessive force; and (7) concludes that plaintiff has stated an individual capacity
fourth amendment excessive force claim against defendant Cedillo.
        This order does not conclude this action, which is re-referred to the magistrate
judge for further proceedings consistent with the original referral.
        IT IS SO ORDERED this 25th day of March, 2021.




20-0595p005.docx




                                            5
